Name: Commission Regulation (EEC) No 907/82 of 21 April 1982 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/ 12 Official Journal of the European Communities 22. 4. 82 COMMISSION REGULATION EEC No 907/82 of 21 April 1982 fixing the sluice-gate prices and levies for eggs Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 155/82 should accordingly be maintained unchanged until 31 July 1982 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 155/82 should accordingly be maintained unchanged until 31 July 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as amended by Regula ­ tion (EEC) No 3643/81 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accor ­ dance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 (3), as last amended by Regulation (EEC) No 2300/77 (4) ; Whereas, since sluice-gate prices and levies for eggs were, by Regulation (EEC) No 155/82 (% last fixed for the period 1 February to 30 April 1982, they must be fixed anew for the period 1 May to 31 July 1982 ; whereas such prices and levies should in principle be calculated by reference to feed grain prices for the period 1 November 1981 to 31 March 1982 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the^ price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate prices for the preceding quarter ; whereas by Council Regulation (EEC) No 2773/75, the minimum was set at 3 % ; HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall, for the period 1 May to 31 July 1982, be as shown in the Annex to Regula ­ tion (EEC) No 155/82. Article 2 This Regulation shall enter into force on 1 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 364, 19 . 12. 1981 , p . 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 64. (4) OJ No L 271 , 22. 10 . 1977, p . 6. (Ã  OJ No L 18, 26 . 1 . 1982, p . 5.